DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 09/09/2020 and 11/24/2020 are considered by examiner.

                                                                    Drawings
3.           All drawings filed on 09/09/2020 are approved by examiner.
				
Claim Objections
4.	Claims 11 and 12 objected to because of the following informalities:  
In claim 11, line 2, “terminals” should be changed to -- terminal --; 
                    at the end of the claim, -- . -- should be inserted.
In claim 12, line 2, “terminals of both” should be changed to -- terminal of --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by applicant (PAAP) in view of Hayashi (U.S. Pub. No. 2008/0225450).
Regarding claims 1-3, 5, 7 and 9, PAAP in Fig. 1 of drawings in the application shows an electrostatic discharge (ESD) protection circuit, comprising: a first power supply line (14); a second power supply line (16); a first MOSFET device (12); and a trigger circuit (40) configured to generate, in response to detection of an ESD event at one or more of the first (14) and second (16) power supply lines, one or more trigger signals (signal from output of inverter 62) for application to the gate terminal of the first MOSFET device (12) (claim 1);  further comprising a functional circuit (28) electrically coupled for power supply to the first (14) and second (16) power supply lines (claim 2); wherein the trigger circuit (40) comprises: a resistive-capacitive ESD detection circuit (50, 52) configured to generate an ESD detection signal (56); a first inverter circuit (60) having an input coupled to receive the ESD detection signal (signal at 56); and a second inverter circuit (62) having an input coupled to an output of the first inverter circuit (60) and an output configured to generate a first trigger signal (signal at 36) of said one or more trigger signals which is applied to the gate terminals of both the first MOSFET device (claim 3); wherein the trigger circuit (40) is configured to generate, in response to detection of an ESD event at one or more of the first (14) and second (16) power supply lines, a first trigger signal (signal at 36) for application to gate terminal of the first MOSFET device (claim 5); wherein the one or more trigger signals comprises a first trigger signal (signal at 36) which is applied to the gate terminal of the first and MOSFET device (claims 7, 9).
	PAAP in Fig. 1 does not show a second MOSFET device, wherein source-drain paths of the first and second MOSFET devices are connected in series between the first power supply line and the second power supply line.
	However, Hayashi discloses also an electrostatic discharge (ESD) protection circuit (Fig. 1), comprising a second MOSFET device (21b), wherein source-drain paths of the first (21a) and second (21b) MOSFET devices are connected in series between the first power supply line (VDD) and the second power supply line (VSS).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a second MOSFET device, wherein source-drain paths of the first and second MOSFET devices are connected in series between the first power supply line and the second power supply line as taught in Hayashi into the electrostatic discharge (ESD) protection circuit of Fig.1 into the application as PAAP for the purpose of improving the power efficiency of the device via “enhance[ing] a durability against thermal destruction” of the circuit (Hayashi, para. [0011]).

Allowable Subject Matter
8.	Claims 4, 6, 8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	None of prior art of record take alone or in combination shows further comprising a MOSFET device having a first conduction terminal connected to the gate terminals of both the first and second MOSFET devices, a second conduction terminal connected to the second power supply line, and a gate terminal connected to the first power supply line as recited in claims 4, 8;  further comprising: a third MOSFET device having a first conduction terminal connected to the gate terminal of the first MOSFET device, a second conduction terminal connected to the gate terminal of the second MOSFET device, and a gate terminal connected to the first power supply line; and a fourth MOSFET device having a first conduction terminal connected to the gate terminal of the second MOSFET device, a second conduction terminal connected to the second power supply line, and a gate terminal connected to the gate terminal of the second MOSFET device as recited in claim 6; further comprising: a third MOSFET device having a first conduction terminal connected to the gate terminal of the first MOSFET device, a second conduction terminal connected to the gate terminal of the second MOSFET device, and a gate terminal connected to the first power supply line; and a fourth MOSFET device having a first conduction terminal connected to the gate terminal of the second MOSFET device, a second conduction terminal connected to the second power supply line, and a gate terminal connected to the gate terminal of the second MOSFET device  as recited claim 10;  further comprising a MOSFET device having a first conduction terminal connected to the gate terminal of the first MOSFET device, a second conduction terminal connected to the second power supply line, and a gate terminal connected to the first power supply line as recited in claim 11;  or  further comprising a MOSFET device having a first conduction terminal connected to the gate terminal of the second MOSFET device, a second conduction terminal connected to the second power supply line, and a gate terminal connected to the first power supply line as recited in claim 12.

				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838